DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vadada et al. (U.S. Publication no. 2019/0178906) in view of Winter et al. (U.S. Publication no. 2020/0025632).
Re claims 1 and 17, Vadada et al. disclose a power management system, comprising: a pitot tube 12; one or more heating elements 52 disposed in the pitot tube (see Fig. 1); a temperature detector 32 coupled to the pitot tube and configured to determine a temperature of the pitot tube (see paragraph [0005]; and a processor complex 54 coupled to the temperature detector and configured to output the control signal to energize or de-energize at least one of the heating elements 52 (see paragraph [0031]) through a respective at least one of the respective one or more power switches in response to at least the determined temperature of the pitot tube.
Vadada et al. do not explicitly disclose one or more power switches, wherein each power switch of the one or more power switches is coupled to a respective heating element and configured to energize or de-energize the respective heating element in response to a control signal.    
Vadada et al. also do not disclose a fault detection for the temperature of the pitot tube. 

Winter et al. disclose a power management system for an aircraft that includes a pitot tube and a fault detection for the temperature of the pitot tube (see paragraph [0035]).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to that include a pitot tube and a fault detection for the temperature of the pitot tube because Winter et al. teach that such a predictable arrangement will result in a significant impact on engine efficiency and performance (see paragraph [0048]).
Re claim 2, Vadada et al. disclose a data transceiver 38 coupled to at least the processor complex 54 and an intra-aircraft communications bus 36 (see paragraph [0031]).
Re claim 3, Vadada et al. disclose that the pitot tube is attached to air-based vehicle (see paragraph [0003]).
Re claims 4 and 18, Vadada et al. disclose that the pitot tube is attached to an aircraft (see paragraph 0027]).
Re claim 5, Winter et al. disclose that a fault detector coupled to the processor complex (see paragraph [0035]). It should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 
Re claim 6, it would have been an obvious matter of design choice to include a power monitor, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without a power monitor.   The power management system of claim 1, further comprising a power monitor coupled to the processor complex and the one or more heating elements and configured to detect a power signature indicating a status of a vehicle.
Re claim 7, the recitation of “a missile, guided bomb, or large caliber projectile” is considered intended use and is not accorded patentable weight.     
Re claims 8 and 19, Vadada et al. disclose that the pitot tube 12, the processor complex 54, and the temperature detector 32 are communicatively coupled to each other by a communications bus 36 (see paragraph [0031]).
Re claim 9, Winter et al. disclose a fault indication output coupled to an input of a fault detector (see paragraph [0035]).
Re claim 10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second communication bus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   
Re method claims 11-16, Vadada et al. in view of Winter et al. disclose the claimed apparatus and may therefor perform the clamed method.
Re claim 20, Winter et al. disclose that the fault detector is coupled to a processor complex (see paragraph [0035] and Fig. 4A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642